USCA11 Case: 19-14324        Date Filed: 06/21/2021     Page: 1 of 20



                                                                              [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14324
                          ________________________

                      D.C. Docket No. 1:18-cv-21125-CMA


LAURA GOODLOE,
as Personal Representative of the
Estate of Richard J. Puchalski,

                                                      Plaintiff - Appellee,


                                        versus


ROYAL CARIBBEAN CRUISES, LTD.,

                                                      Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                    (June 21, 2021)
           USCA11 Case: 19-14324     Date Filed: 06/21/2021   Page: 2 of 20



Before JORDAN, JILL PRYOR and BRANCH, Circuit Judges.

JILL PRYOR, Circuit Judge:

      Laura Goodloe brought this wrongful death suit on behalf of the estate of her

deceased father, Richard Puchalski, against Royal Caribbean Cruises (“RCL”).

Mr. Puchalski died of a heart attack after seeing a doctor on board an RCL cruise

ship. In the district court, a jury found RCL liable and awarded pecuniary and

substantial non-pecuniary damages. RCL now appeals the award of non-pecuniary

damages.

      The question before us—whether Ms. Goodloe can recover non-pecuniary

damages—depends on the law that applies here. General maritime law does not

allow non-pecuniary damages for wrongful death, but the Supreme Court has held

that state law may supplement general maritime law for damages in wrongful death

suits for deaths that occur within state territorial waters. Yamaha Motor Corp.,

USA v. Calhoun, 516 U.S. 199, 216 (1996). The district court found that Florida

law governs the award of damages in this case. On appeal, RCL argues that this

was error and that Wisconsin law should apply instead. After careful consideration

of the facts and circumstances of this case, and with the benefit of oral argument,

we affirm.




                                          2
         USCA11 Case: 19-14324      Date Filed: 06/21/2021   Page: 3 of 20



                               I.    BACKGROUND

      Mr. Puchalski, a Wisconsin citizen, and his wife took a cruise aboard an

RCL cruise ship. While the ship was docked in Juneau, Alaska, he began

experiencing shortness of breath and went to the ship’s infirmary. He was

examined by the ship’s physician, Dr. Amanda Saunders, and given prescription

medication—an ACE inhibitor, a beta blocker, and a diuretic. Mr. Puchalski

returned to his quarters, where he collapsed. He was taken to a hospital in Juneau

and from there was airlifted to an intensive care unit in Anchorage, Alaska, where

he died several days later.

      Ms. Goodloe, on behalf of Mr. Puchalski’s estate, sued RCL, a Liberian

corporation headquartered in Florida. She brought the suit in the Southern District

of Florida as required by the forum selection clause on Mr. Puchalski’s cruise

ticket. She alleged two claims for relief, negligent medical care and treatment by

RCL employees or actual agents and negligence against RCL itself based on its

apparent authority over those employees or actual agents.

      Before trial, the parties raised the issue of whether Ms. Goodloe could

recover non-pecuniary damages on her claims. The dispute turned on a choice-of-

law question: whether Wisconsin or Florida law should supplement general

maritime law as allowed by Calhoun, 516 U.S. at 215–16. Florida law would have

authorized non-pecuniary damages. See Fla. Stat. § 768.21 (allowing damages for

                                         3
          USCA11 Case: 19-14324       Date Filed: 06/21/2021    Page: 4 of 20



loss of companionship and mental pain and suffering). Wisconsin law would not

have. See Wis. Stat. §§ 895.03, 895.04(4) (capping non-pecuniary damages in

wrongful death actions to $350,000 for deaths that are caused within Wisconsin

and providing no remedy for deaths that happen outside the state). Rather than

litigate this choice-of-law question before trial, the parties agreed to address it only

if a damages award made it necessary.

      Following a four-day trial, the jury found RCL liable and awarded damages.

After a stipulated reduction and application of the jury’s comparative fault

percentages to the damages award, the total award to Ms. Goodloe was

$3,384,073.22 in damages, $3,360,000 of which represented non-pecuniary losses.

The non-pecuniary award implicated the unresolved choice-of-law question, so

RCL filed a Motion for Remittitur arguing that Wisconsin law should apply under

the maritime choice-of-law test established in Lauritzen v. Larsen, 345 U.S. 571

(1953). To support its argument, RCL emphasized that Wisconsin was Mr.

Puchalski’s domicile before his death and he received his cruise ticket in

Wisconsin. RCL argued that because Wisconsin law does not provide for the

recovery of damages for deaths caused outside the state, the award in this case

should be reduced to include only pecuniary damages, which are allowed under

maritime law.




                                           4
            USCA11 Case: 19-14324           Date Filed: 06/21/2021       Page: 5 of 20



      The district court denied RCL’s Motion for Remittitur and determined that

Florida law governs damages in this case. In reaching this decision, the district

court stated that “the Lauritzen factors, at their core, aim to identify the state with

the most significant relationship to the action.” Doc. 182 at 21.1 It also noted that

RCL was headquartered in Florida and the ticket had a Florida forum selection

clause. The district court then contrasted Wisconsin law’s territorial limitation

with Florida law’s lack of one. Because Wisconsin’s wrongful death law does not

apply to deaths occurring outside the state, the court concluded that Wisconsin law

should not be applied in a case pending in Florida to a death that occurred in

Alaska. Therefore, the court applied Florida law and denied the motion.

   This appeal followed.

                               II.     STANDARD OF REVIEW

      Generally, we review the denial of a motion for remittitur under an abuse of

discretion standard. Moore v. Appliance Direct, Inc., 708 F.3d 1233, 1237 (11th

Cir. 2013). “A ruling based on an error of law is an abuse of discretion.” Smith v.

Casey, 741 F.3d 1236, 1244 (11th Cir. 2014) (alteration adopted) (internal

quotation marks omitted). A conflict-of-laws issue “present[s] a legal question

which appellate courts review de novo.” Grupo Televisa, S.A. v. Telemundo




      1
          “Doc.” numbers refer to the district court’s docket entries.

                                                  5
            USCA11 Case: 19-14324            Date Filed: 06/21/2021    Page: 6 of 20



Commc’ns Grp., Inc., 485 F.3d 1233, 1239 (11th Cir. 2007). In this case, we

consider the conflict-of-laws issue of which state’s law should supplement federal

maritime law. Our standard of review thus is de novo, even though the question

comes to us on review of the district court’s denial of a motion for remittitur.

                                      III.     DISCUSSION

      Because Mr. Puchalski’s death occurred in navigable waters, general

maritime law governs the case and provides the wrongful death cause of action.

General maritime law does not, however, provide a comprehensive remedy for all

deaths that occur in state territorial waters. Instead, state statutes may supplement

maritime law and allow for remedies beyond those afforded by maritime law alone.

Calhoun, 516 U.S. at 215–16.

      Relying on Calhoun, the parties here agree that state law can supplement

general maritime law and, depending on the remedies offered by state law, provide

additional remedies. They disagree over which state’s law should apply. RCL

argues for Wisconsin law, which caps non-pecuniary damages at $350,000 for

wrongful deaths caused in Wisconsin. Wis. Stat. § 895.04(4). Wisconsin does not

apply its own law to deaths that happen outside of the state. 2 Id. § 895.03; see also


      2
          Wisconsin’s wrongful death statute provides:
      Whenever the death of a person shall be caused by a wrongful act, neglect or default
      and the act, neglect or default is such as would, if death had not ensued, have
      entitled the party injured to maintain an action and recover damages in respect


                                                 6
             USCA11 Case: 19-14324          Date Filed: 06/21/2021         Page: 7 of 20



Waranka v. Wadena Ins. Co., 847 N.W.2d 324, 329 (Wis. 2014) (“If no Wisconsin

wrongful death cause of action arises under Wis. Stat. § 895.03, . . . Wis. Stat.

§ 895.04 terms and limitations do not apply.”). Ms. Goodloe urges us to apply

Florida law, which, by contrast, allows for non-pecuniary damages with no cap and

applies regardless of where the death is caused.3 See Fla. Stat. §§ 768.19 (cause of

action), 768.21 (damages). If Florida law supplements, the damages award stands.

If Wisconsin law supplements, the fact that the death occurred outside Wisconsin

forecloses the availability of non-pecuniary damages.

       The Supreme Court’s decision in Calhoun did not address how we should

resolve the choice-of-law issue, 516 U.S. at 216 n.14, however, and we have not

previously addressed how to resolve a domestic choice-of-law question under



       thereof, then and in every such case the person who would have been liable, if death
       had not ensued, shall be liable to an action for damages notwithstanding the death
       of the person injured; provided, that such action shall be brought for a death caused
       in this state.
Wis. Stat. § 895.03 (emphasis added).
       3
           Florida’s wrongful death statute provides:

       Damages may be awarded as follows:
               (1) Each survivor may recover the value of lost support and services from
       the date of the decedent's injury to her or his death, with interest, and future loss of
       support and services from the date of death and reduced to present value . . .
               (2) The surviving spouse may also recover for loss of the decedent's
       companionship and protection and for mental pain and suffering from the date of
       injury. . . .
               (5) Medical or funeral expenses due to the decedent's injury or death may
       be recovered by a survivor who has paid them.

Fla. Stat. § 768.21.
                                                  7
            USCA11 Case: 19-14324          Date Filed: 06/21/2021   Page: 8 of 20



maritime law. The parties point to Lauritzen, in which the Supreme Court

addressed how to resolve international choice-of-law questions in maritime tort

cases. 345 U.S. at 571. We agree with the parties that the test established in

Lauritzen applies here, but it must be adjusted for application in the domestic

choice-of-law context. Applying a modified Lauritzen test to the facts of this case,

we conclude that Florida law supplements the remedies available under maritime

tort law.

      A. Modified Lauritzen Test for Domestic Choice-of-Law Questions
         Arising Under Maritime Law

      In deciding how to apply Lauritzen in the domestic context, we begin with a

brief discussion of the case itself and then explain how its factors apply in a

domestic choice-of-law analysis. In Lauritzen, a Danish seaman was injured while

working on a Danish ship that was docked in Cuba. Id. at 573. He brought a claim

under the Jones Act against the ship’s owner in the Southern District of New York,

where he had joined the crew and signed his employment contract. Id. The

shipowner argued that Danish law, rather than the federal Jones Act, applied, and

that the seaman had received all the damages he was entitled to under Danish law.4

Id. at 574–75.




      4
          Neither party argued for the application of Cuban law.
                                                8
         USCA11 Case: 19-14324        Date Filed: 06/21/2021   Page: 9 of 20



      To decide which law applied, the Court analyzed seven factors or points of

contact that “alone or in combination, are generally conceded to influence choice

of law to govern a tort claim, particularly a maritime tort claim.” Id. at 583. In

discussing the factors, the Court did not establish a rigid test for determining which

jurisdiction’s law to apply. Instead, it provided a framework to help determine

which sovereign has the most significant connection to the case and the greatest

interest in having its law applied. Id. at 582 (“Maritime law, like our municipal

law, has attempted to avoid or resolve conflicts between competing laws by

ascertaining and valuing points of contact between the transaction and the states or

governments whose competing laws are involved.” (emphasis added)); see

Calhoun v. Yamaha Motor Corp., U.S.A., 216 F.3d 338, 346 (3d Cir. 2000)

(“[T]he Lauritzen factors, viewed as a whole, represented a departure from the

application—in admiralty cases—of the lex loci delecti rule and a move toward

analyzing which state had the most significant relationship to the incident and the

dominant interest in having its law applied.”). The factors the Court considered

were: (1) place of the wrongful act, (2) law of the flag, (3) allegiance or domicile

of the injured, (4) allegiance or domicile of the defendant shipowner, (5) place of

contract, (6) inaccessibility of the foreign forum, and (7) law of the forum. Id. at

584–92. In a later Jones Act suit by a noncitizen seaman against a noncitizen

shipowner, the Court added an eighth factor: the shipowner’s base of operations.

                                          9
             USCA11 Case: 19-14324    Date Filed: 06/21/2021    Page: 10 of 20



Hellenic Lines Ltd. v. Rhoditis, 398 U.S. 306, 309 (1970). Other factors, such as

the structure of the remedial schemes under each nation’s laws, may also be

considered. See Lauritzen, 345 U.S. at 575–76 (evaluating the Dutch scheme for

torts by sailors against shipowners as an indication of the Netherlands’ interest in

the suit).

       Both parties agree that Lauritzen applies in this case. Indeed, one of our

sister circuits has used Lauritzen to resolve a domestic choice-of-law dispute in a

maritime tort case, Calhoun v. Yamaha Motor Corp, on remand from the Supreme

Court. However, two of the Lauritzen factors address concerns not present in a

domestic choice-of-law analysis. First, the law of the flag, central to the Court’s

decision in Lauritzen, 345 U.S. at 584–85, applies purely in the international

context. A ship’s flag indicates its nationality; thus, the law of the flag signifies a

country’s interest in a case against its shipowner national. Id. at 584. There is no

comparable indicator in a domestic choice-of-law dispute.

       Second, the inaccessibility of the foreign forum is potentially relevant only

in an international context. Domestically, federal courts routinely apply the law of

states other than the forum. By contrast, in international choice-of-law cases the

question of accessibility may be more pressing, as other countries may require a

tort to be litigated in their own courts. See id. at 590 (noting that Panama allows




                                           10
           USCA11 Case: 19-14324           Date Filed: 06/21/2021        Page: 11 of 20



seamen’s suits under Panamanian law to be brought only in Panamanian courts).

That consideration does not exist here.

       We are left with six Lauritzen factors to consider when conducting a

domestic choice-of-law analysis under maritime law: (1) place of the wrongful act,

(2) domicile of the injured, (3) domicile of the defendant, (4) place of contract,

(5) law of the forum, and (6) location of the defendant’s base of operations.5 As

the Third Circuit explained in Calhoun, the Lauritzen factors help us to “analyz[e]

which state had the most significant relationship to the incident and the dominant

interest in having its law applied.” 216 F.3d at 346; see Scott v. E. Air Lines,

399 F.2d 14, 28–29 (3rd Cir. 1967) (en banc) (applying Lauritzen and observing

that choice-of-law rules under federal maritime jurisdiction were designed to “take

into account the interest of the State having significant contact with the parties to

the litigation” (internal quotation marks omitted)); see also Piamba Cortes v. Am.

Airlines, Inc., 177 F.3d 1272, 1299–1303 (11th Cir. 1999) (completing a choice-of-

law analysis, although not under admiralty jurisdiction, by identifying the points of

contact and then weighing the relative interests of Florida and Colombia in having

their laws applied in a tort action); Restatement (Second) Conflict of Laws §§ 6(2),

145 (Am. L. Inst. 1988) (establishing factors to assist courts facing choice-of-law



       5
         In a case like this one, where a single state is both the defendant’s domicile and the
location of its base of operations, these two factors merge into a single factor.

                                                 11
         USCA11 Case: 19-14324       Date Filed: 06/21/2021   Page: 12 of 20



questions in tort cases to weigh competing jurisdictions’ contacts with the dispute

and the parties and their interests in having their laws applied). Next, we apply

these factors to this case.

      B. Under a Domestic Lauritzen Analysis, Florida Law Applies Here.

      Having laid out the appropriate factors to consider, we now turn to which

state has the most significant relationship to the case and the dominant interest in

having its law applied. Of the six factors we use to guide our analysis, two—the

domicile/base of operations of the shipowner and the law of the forum—point to

Florida. One—the decedent’s domicile—points to Wisconsin. The remaining

factors, as we will explain, do not point significantly toward either state. Based on

the Lauritzen factors, Florida has a slightly stronger connection to the case than

Wisconsin, although not so strong as to be dispositive. But when we value and

compare the two states’ interests, see Lauritzen, 345 U.S. at 582, as expressed

through their wrongful death laws, we conclude that Florida law should apply here.

RCL argues, despite Florida’s connection and interests, that applying Florida law

would conflict with our precedent or lead to untenable outcomes in future cases.

Ultimately, though, we find its arguments unconvincing.

      We begin by examining each state’s connections to this case using the

Lauritzen factors. Wisconsin’s sole connection is as the domicile of the deceased.

Florida has two connections to the case. First, Florida is RCL’s domicile and base

                                          12
         USCA11 Case: 19-14324       Date Filed: 06/21/2021   Page: 13 of 20



of operations. Although RCL is incorporated in Liberia, its operations are

headquartered in Florida. It has no claim to domicile in any other state.

      Florida is also the forum state. RCL argues that we should give no weight to

the forum-state factor because the forum in a tort case is often fortuitous and

therefore no indication of any real connection to the case. RCL is correct that the

Supreme Court has said the forum state often has little interest in a given case

because its connection to the tort or the parties was fortuitous. See Lauritzen,

345 U.S. at 590–91 (determining that the forum state’s interest was of little

importance to a choice-of-law analysis solely because the plaintiff happened to file

there); cf. Scott v. E. Air Lines, 399 F.2d 18, 28 (3d Cir. 1967) (en banc) (applying

Lauritzen and refusing to apply the law of Massachusetts, where the crash took

place, in part because the location of the crash was “adventitious”). But the

fortuitous nature of the connection to the forum state limits the weight we give to

the forum-state factor, not whether we can consider it as a factor at all. Moreover,

here, the forum was not fortuitous. RCL chose—and mandated—the Southern

District of Florida as the forum through the forum selection clause it included in

the passenger ticket contract. Of course, forum selection clauses are distinct from

choice-of-law provisions and do not dictate that the law of the forum be applied.

We have located no caselaw addressing whether we should give the forum state

any weight in our choice-of-law analysis where the forum is mandated by a forum

                                          13
         USCA11 Case: 19-14324          Date Filed: 06/21/2021     Page: 14 of 20



selection clause. But we cannot say that a Florida company’s choice to require that

all suits against it be filed in a federal district court in Florida is irrelevant in

determining Florida’s connection to a case. Cf. Carnival Cruise Lines, Inc. v.

Shute, 499 U.S. 585, 593–94 (1991) (identifying the benefits to cruise lines and

litigants of forum selection clauses).

       The two remaining Lauritzen factors, the place of the wrongful act and the

place of contract do not favor either Florida or Wisconsin. Alaska is the place of

the wrongful act, but neither party argues that Alaskan law should control. We

therefore do not include this factor in our analysis. Id. at 584 (discarding Cuban

law in choice-of-law analysis because neither party argued for it, even though the

wrongful act occurred in the Havana harbor).

       As to the place of contract, the parties disagree about where the contract was

formed. RCL maintains that it was formed in Wisconsin, where the Puchalskis

received their cruise tickets and where their travels began. Ms. Goodloe argues

that the place of contract was Connecticut because a Connecticut travel agent

purchased and received the tickets from RCL on the Puchalskis’ behalf and then

sent them from Connecticut to the Puchalskis. Fortunately, we need not resolve

this question to complete our analysis. In Lauritzen, the Supreme Court said the

place of contract should have little bearing on the choice-of-law analysis in a

maritime tort case. Id. at 588–89. There, the Court declared the location fortuitous

                                             14
           USCA11 Case: 19-14324            Date Filed: 06/21/2021        Page: 15 of 20



and gave it little weight. Id. On the facts before us, where the contract was formed

seems similarly fortuitous, so we do not factor it into our choice-of-law analysis.

       Based on the relevant Lauritzen factors, Florida has a slightly stronger

connection to this case. It is both the forum state and the domicile/base of

operations of the defendant corporation, whereas Wisconsin’s sole connection is as

the domicile of the deceased. But Lauritzen does not counsel us to merely count

each state’s points of contact and choose the state with the most connections. We

turn now to comparing the two states’ relative interests in having their laws applied

here. This juxtaposition makes clear that Florida law should govern.

       In an international choice-of-law case outside the maritime tort context, we

have held that “Florida . . . retains an interest in ensuring that a compensatory

damages award against its own domiciliary defendants is not excessive.” Piamba

Cortes, 177 F.3d at 1301.6 Because RCL is a domiciliary of Florida, Florida’s




       6
          Piamba Cortes was governed not by maritime law but by the Warsaw Convention. Id.
at 1276. Noting that the case could be seen as arising under diversity or federal question
jurisdiction, we applied the conflict-of-laws rules of both the forum state and federal common
law because they were identical: both used the factors set forth in §§ 6(2) and 145 of the
Restatement (Second) of Conflicts of Law to determine whether Florida or Colombian law
should apply. Id. at 1296–1303 & n.19. Although the factors the Restatement directs courts to
consider are not identical to the factors set out in Lauritzen, like Lauritzen, the Restatement’s test
looks at each jurisdiction’s connections to the dispute and weighs them to determine which state
has the “most significant relationship to the occurrence and the parties.” Restatement (Second)
Conflict of Laws § 145. The Restatement also resembles Lauritzen in that it invites the
examination of, among other things, the “relative interests of [the] states in the determination of
the particular issue.” Id. at § 6(2).


                                                 15
         USCA11 Case: 19-14324        Date Filed: 06/21/2021     Page: 16 of 20



“interest would be furthered by applying Florida's compensatory damages scheme

to this case,” even though the damages award against RCL would be lower if

Wisconsin’s law were applied. Id. Florida courts apply Florida law in wrongful

death suits brought against Floridians, even when the death happened outside of

Florida. See Harris v. Berkowitz, 433 So. 2d 613, 613–15 (Fla. Dist. Ct. App.

1983) (applying Florida law in a wrongful death suit over a death that occurred in

Maine). By contrast, Wisconsin law does not govern, and thereby express an

interest in, all wrongful death suits concerning its domiciliaries. Wisconsin’s

wrongful death statute has a strict territorial limitation; the statute and the

accompanying damages cap do not apply to deaths caused outside of Wisconsin.

Waranka, 847 N.W.2d at 329 (“[T]he plain language of the wrongful death statute,

Wis. Stat. § 895.03, prevents its application to deaths caused outside of the state.”).

If a Wisconsin plaintiff brings a wrongful death action against a Wisconsin

defendant in a Wisconsin forum, the court will nonetheless apply the law of the

state where the death was caused. Id. at 332. This indicates Wisconsin’s interests

would not be served by applying Wisconsin law to this case. Applying Florida

law, however, would further Florida’s interests in wrongful death suits involving

its domiciliaries.

      In sum, Florida has a slightly stronger connection to this case than

Wisconsin, though not so strong as to be dispositive. Instead, Florida’s interest

                                           16
         USCA11 Case: 19-14324        Date Filed: 06/21/2021    Page: 17 of 20



dominates because its wrongful death law applies to deaths that happen outside of

the state. We note, too, that this is not a case in which the plaintiff argues for the

application of her home state’s law, as was the case in the Third Circuit’s decision

in Calhoun. Here, the defendant is attempting to use Wisconsin law as a sword

against a Wisconsin resident plaintiff. We therefore agree with the district court

that Florida’s law should supplement general maritime law in this case.

      Before concluding, we address two counter arguments RCL makes against

the application of Florida law. First, RCL argues that applying Florida law here

would conflict with our decision in Piamba Cortes. In that case, American

Airlines, a Delaware corporation headquartered in Texas, and two of its pilots, both

Florida citizens, were sued for a Colombian citizen’s death after an airplane crash

in Colombia. Piamba Cortes, 177 F.3d at 1276–79. The parties disagreed over

whether, under choice-of-law principles, Florida or Colombian law governed

damages. The defendants urged the application of Colombian law because Florida

law allowed for generous non-pecuniary damages in wrongful death suits, whereas

Colombian law capped non-pecuniary damages. Id. at 1299–1300. After looking

at each jurisdiction’s connections and evaluating the respective interests of the two




                                           17
           USCA11 Case: 19-14324          Date Filed: 06/21/2021       Page: 18 of 20



jurisdictions, among other factors, we held that Florida law should apply. 7 Id. at

1300–03.

       RCL points to our statement in Piamba Cortes that “Florida . . . possesses no

interest in compensating domiciliaries of other jurisdictions more richly than they

would receive in their own courts.” Id. at 1301. Relying on this statement, RCL

contends that we should not apply Florida law here because Ms. Goodloe would be

compensated more richly under Florida law than she would in a Wisconsin court

under Wisconsin law. RCL’s argument ignores Piamba Cortes’s holding and

reasoning, however. Following the quote on which RCL relies, we explained that

Florida also possessed an interest in ensuring that judgments against its own

residents were not excessive. Id. In this case, Florida has the same interest in

protecting its residents from excessive damages awards. And here, as in Piamba

Cortes, we reject the argument that we must apply Florida law simply because it

       7
          In conducting our analysis in Piamba Cortes, we noted, on the one hand, that although
Florida law expressed an interest in shifting the losses in wrongful deaths from the survivors to
the wrongdoers, the state had no interest in compensating other jurisdictions’ domiciliaries more
richly than courts in their own jurisdictions would. 177 F.3d at 1301. On the other hand, we
observed, the state’s interest in protecting its domiciliaries against excessive compensatory
damages awards weighed in favor of applying Florida law. Id. After examining these and other
interests, we found that Colombia’s “compelling” interest in compensating its own domiciliaries
injured on its soil was “slightly” weightier than Florida’s interest in ensuring that its own
domiciliaries did not face excessive damages awards. Id. We then explained that “[t]his
conclusion, however, does not end our analysis under section 6(2) [of the Restatement], and we
must proceed to examine the remaining factors.” Id. After analyzing the remaining factors—
including the ease of applying Florida law compared to Colombian law—we concluded that
Florida law should apply, even though Colombia’s compensatory damages scheme would have
resulted in a much lower damages award against Florida’s domiciliaries. See id. at 1299, 1301–
03.

                                               18
         USCA11 Case: 19-14324        Date Filed: 06/21/2021   Page: 19 of 20



would result in a lower damages award against a Florida domiciliary. Although we

did not explicitly say so in Piamba Cortes, Florida’s legislature apparently does

not view awards of non-pecuniary damages as excessive because, if it did, Florida

law would not authorize their recovery. Applying Lauritzen to this case, we reach

a similar conclusion. Although Florida has no apparent interest in allowing Ms.

Goodloe to recover a larger award than she would receive in a Wisconsin court

under Wisconsin law, it has another compelling interest that weighs in favor of

applying Florida law.

       Second, RCL argues that if we conclude Florida law applies here, it

necessarily will apply in every wrongful death action against a cruise ship

company based in Florida or with a forum selection clause requiring venue in

Florida. This is not so. If, for example, Wisconsin’s wrongful death law covered

deaths caused outside of Wisconsin, we might well have reached a different

conclusion. Applying Lauritzen to the facts and circumstances of this case, we

conclude that Florida has the stronger interest in having its law applied. But our

holding does not mean that Florida law will always apply to wrongful death cases

against cruise ship companies based in Florida.

                                IV.     CONCLUSION

      For the foregoing reasons, we affirm the district court’s ruling that Florida

law governs the award of damages in this case.

                                          19
 USCA11 Case: 19-14324   Date Filed: 06/21/2021   Page: 20 of 20



AFFIRMED.




                             20